Citation Nr: 1801712	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  15-01 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A-L Evans, Counsel







INTRODUCTION

The Veteran served on active duty from July 1973 to March 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2015 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at his local VA office.  Later that same month, the Veteran withdrew his hearing request for a hearing before a VLJ and requested a hearing before a decision review officer (DRO) at the local RO before the adjudication of his appeal.  A review of the Veteran's claims file reflects that a DRO hearing has not been held.  

The Board finds that a remand is necessary to afford the Veteran a DRO hearing at the local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing at the RO in accordance with applicable laws and regulations.  A copy of the notification sent to the Veteran and his representative of the scheduled hearing and the hearing transcript should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




